COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-11-003-CR
                               NO. 2-11-004-CR


DEBORAH FERNIE                                                     APPELLANT


                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

       We have considered appellant=s “Motion To Withdraw Appeal.@ The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).




       1
       See Tex. R. App. P. 47.4.
                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 5, 2011




                              2